Appeal from an order of the Supreme Court, Jef*1037ferson County (Hugh A. Gilbert, J.), entered May 19, 2003 in a proceeding pursuant to RPTL article 7. The order granted respondents’ motion to strike the note of issue and denied petitioner’s cross motion for an order deeming petitioner’s income and expense statement served timely nunc pro tunc or, alternatively, granting a one-year extension to serve the note of issue.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied, the note of issue is reinstated, the cross motion is granted and the 1999 income and expense statement is deemed served timely nunc pro tunc.
Same memorandum as in Matter of Eastern Hous. Assoc. v City Assessor of City of Watertown (12 AD3d 1035 [2004]). Present—Pigott, Jr., PJ., Green, Pine and Hurlbutt, JJ.